Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Fang (CN 105905791).

    PNG
    media_image1.png
    554
    513
    media_image1.png
    Greyscale

Regarding Claim 1, Fang discloses:
a pizza transfer tool comprising:
(a) a vertical shaft (1000) aligned with a vertical axis (Fig. 1);
(b) an upper member (1001) mounted to the vertical shaft (Fig. 1) for alternative upward and downward motions along the vertical axis [0019];
(c) a lower member (1002) mounted to the vertical shaft (Fig. 1) for alternative upward and downward motions along the vertical axis [0019];
(d) a plurality of upper arms (7), each upper arm among the plurality of upper arms having a proximal end pivotally mounted to the upper member (Fig. 1);
(e) a plurality of lower arms (8), each lower arm among the plurality of lower arms having a proximal end pivotally mounted to the lower member (Fig. 1);
(f) a plurality of linking members (9), each linking member among the plurality of linking members having a radially outer end (1003) and having a radially inner end (1004), wherein the radially outer end of said each linking member is pivotally mounted to a distal end of one of the upper arms (Fig. 1), and wherein the radially inner end of said each linking member is pivotally mounted to a distal end of one of the lower pivot arms (Fig. 1); and
(g) a plurality of spatulas (14), each spatula among the plurality of spatulas being fixedly attached to the radially inner end of one of the linking members (Fig. 1).
Regarding Claim 2, Fang discloses:
the upper member comprises a reciprocatingly moveable member (6) selected from the group consisting of slide sleeves, roller bearing sleeves, quill and stem combination quill components, and quill and stem combination stem components [0019].
Regarding Claim 3, Fang discloses:
the upper and lower members respectively comprise upper and lower arrays of hinge mounts (Fig. 1).
Regarding Claim 4, Fang discloses:
linear motion actuators (5) connected operatively to the upper and lower members.
Regarding Claim 5, Fang discloses:
the upper and lower arms are circumferentially spaced from each other at angles selected from the group consisting of approximate 120° angles, approximate 90° angles, approximate 72° angles, and approximate 60° angles (Fig. 1).
Regarding Claim 6, Fang discloses:
each lower arm vertically underlies one of the upper arms (Fig. 1).
Regarding Claim 7, Fang discloses:
each spatula among the plurality of spatulas comprises a downward extension section (1005) and a blade section (1006).
Regarding Claim 8, Fang discloses:
a circumferential array of four bar linkages, each four bar linkage among said array of linkages comprising the vertical shaft, one of the upper arms, one of the lower arms, and one of the linking members (Fig. 1).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publication JP 2000289970 A has been cited by the examiner as pertinent to the applicant’s disclosure as it teaches a circumferential gripper using a fourbar arrangement and a linear actuator to effect gripping..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652